Citation Nr: 0629164	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right wrist disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to January 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision of the Little Rock, Arkansas Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied reopening of the claim seeking service connection for 
left ear disability and granted a 10 percent rating for the 
right wrist disability.  Jurisdiction in the case was then 
transferred to the Los Angeles RO, which in July 2005 granted 
an increased (20 percent) rating for the right wrist 
disability, and also granted a separate ten percent rating 
for ulnar neuropathy secondary to the right wrist disability.  
[The veteran has not expressed disagreement with the rating 
assigned for ulnar neuropathy, and that rating is not before 
the Board.]

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veteran's 
Claims (Court) found that in response to a claim to reopen, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying benefit sought."  In regard to a service 
connection claim, VA must examine the bases for the denial in 
the prior decision and notify the claimant which element or 
elements of service connection were found by that decision to 
be insufficiently substantiated.  VA must then describe the 
evidence necessary to appropriately substantiate the element 
or elements.  As the RO did not provide the detailed notice 
required by the Court in Kent in relation to the veteran's 
claim to reopen, a Remand for such notice is necessary.  Id.

The RO also did not provide notice (in the form of a specific 
notice letter) of other key Veteran's Claims Assistance Act 
(VCAA) elements to the veteran in relation to his underlying 
claim for service connection.  He was not specifically 
advised to submit any pertinent evidence in his possession, 
was not informed of his and VA's respective responsibilities 
in claims development and was not provided the required 
notice as outlined by the Court of Appeals for Veteran's 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These omissions must also be remedied on remand.

Regarding the increased rating claim, the most recent VA 
examination was in January 2004.  While this examination did 
address range of motion of the wrist, it did not address 
whether there was any supination or pronation of the forearm 
(which appears to be the basis for the veteran's current 20 
percent rating).  Given that a subsequent April 2005 
orthopedic clinic examination by a Surgical Resident showed 
minimally active supination and pronation of the wrist (but 
did not provide more specific findings), and it is possible 
(under the rating criteria for limitation of supination and 
pronation of the forearm (38 C.F.R. § 4.71, Code 5213)) to 
assign a rating in excess of 20 percent, another VA 
examination to obtain findings adequate to properly rate the 
wrist disability is necessary.  

In addition, the veteran has not been provided the notice 
mandated by the Court of Appeals for Veteran's Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a proper 
notification letter regarding the claim to 
reopen the claim of service connection for 
left ear infection in full compliance with 
the Kent, supra, and the provisions of the 
VCAA.  This letter should include 
notification of A) the applicable 
regulatory definition of new and material 
evidence; B) the evidence necessary to 
substantiate a claim for service 
connection for left ear disability; C) the 
specific elements of service connection 
that were found to be insufficiently 
substantiated in the prior decision 
denying service connection and D) the 
evidence necessary to substantiate the 
pertinent element or elements.  The letter 
should also advise the veteran of VA's and 
the veteran's responsibilities in claims 
development; advise him to submit 
everything in his possession pertinent to 
the claims; and provide notice regarding 
effective dates of awards and rating 
criteria in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  In regard to the claim for increase, 
the veteran should be given appropriate 
notice regarding effective dates of 
awards.

3.  After the veteran has had opportunity to respond, 
the RO should arrange for an orthopedic examination 
to determine the current severity of the veteran's 
right wrist disability.  The veteran's claims folder 
must be reviewed by the examiner in conjunction with 
the examination.  The pertinent rating criteria 
should also be provided to the examiner, and the 
findings reported must be sufficiently complete to 
allow for rating under all alternate criteria.  The 
findings must specifically include ranges of motion 
of the wrist and forearm (to include ranges of 
supination and pronation).  The examiner should 
describe all findings in detail, and explain the 
rationale for any opinions given.

4.   The RO should then readjudicate the claims.  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the case and 
provide the veteran and his representative the 
opportunity to respond.  The case should then be 
returned to the Board for further appellate review, 
if otherwise in order.  No action is required of the 
appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


